Citation Nr: 1002880	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the issue of entitlement to service connection for a 
right wrist disorder.

2.  Whether new and material evidence has been received to 
reopen the issue of entitlement to an acquired psychiatric 
disorder, claimed as to include depression, bipolar disorder, 
and schizophrenia.

3.  Whether new and material evidence has been received to 
reopen the issue of entitlement to a low back disorder.


REPRESENTATION

Appellant represented by:	Susan Carpenter, Attorney




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO).


FINDINGS OF FACT

1.  An April 1997 rating decision denied service connection 
for a right wrist disorder.

2.  The additional evidence received since the time of the 
final April 1997 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right wrist disorder.

3.  A June 1997 rating decision denied service connection for 
an acquired psychiatric disorder.

4.  The additional evidence received since the time of the 
final June 1997 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for an acquired psychiatric disorder.

5.  An April 1997 rating decision denied service connection 
for a low back disorder.

6.  The additional evidence received since the time of the 
final April 1997 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back disorder.

7.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine are currently diagnosed.

8.  The Veteran's service treatment records show a November 
1980 report of back pain following a game of football, and an 
April 1981 motor vehicle accident in which the Veteran 
sustained cervical and shoulder muscle strain.

9.  The probative and persuasive evidence of record does not 
relate the Veteran's low back disorder to his military 
service.


CONCLUSIONS OF LAW

1.  Evidence received to reopen the claim of entitlement to 
service connection for a right wrist disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  Evidence received to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  Evidence received to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  A low back disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

New and Material Evidence Claims

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).   

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

It is noted that service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  Establishing service 
connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) 
an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service 
disease or injury and the present disability.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Right Wrist Disorder

The RO denied service connection for a right wrist disorder 
in April 1997, and notified the Veteran of the decision that 
same month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matter under consideration in this case at that time as 
whether there was evidence of a right hand fracture prior to 
service or in service, and whether the currently diagnosed 
right hand degenerative joint disease was related to the 
Veteran's military service.  In order for the Veteran's claim 
to be reopened, evidence must have been presented or secured 
since the April 1997 rating decision which is relevant to, 
and probative of, these matters.

The evidence of record at the time of the April 1997 rating 
decision relevant to the Veteran's claim for service 
connection included his service treatment records, the August 
1992 VA general medical examination report, and VA outpatient 
treatment records dated from July 1992 to May 1993, and in 
April 1997.  The additional evidence added to the record 
since the April 1997 rating decision includes VA outpatient 
treatment records dated from November 2005 to May 2006, from 
July 2006 to August 2006.

The RO denied the Veteran's claim for entitlement to service 
connection for a right wrist disorder in April 1997, and at 
that time, there was no evidence that a right hand fracture 
had occurred prior to service or in service, and whether the 
currently diagnosed right hand degenerative joint disease was 
related to the Veteran's military service.  The Board notes 
that a VA medical professional found, during a November 2005 
VA outpatient treatment visit, that the Veteran's right hand 
pain was due to an old hand fracture the Veteran reported 
having sustained during service.  However, without addressing 
the merits of this opinion, the fact remains that evidence 
showing a right hand or wrist fracture prior to service or in 
service has still not been received.  The Veteran's report, 
during that November 2005 VA outpatient visit, that he 
fractured his right thumb in service is not new evidence; he 
had alleged this in multiple records prior to the last final 
denial in April 1997. 

Accordingly, although the November 2005 VA outpatient 
treatment record is "new," as it had not been previously 
considered by VA, it is not "material," as it alone, and 
without evidence of a right hand fracture prior to or in 
service, does not raise the reasonable possibility of 
substantiating the Veteran's claim.  The Board thus finds 
that new and material evidence has not been submitted to 
reopen the issue of entitlement to service connection for a 
right wrist disorder since the April 1997 rating decision.  
As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  Thus, the decision remains final, and the 
appeal is denied.

Acquired Psychiatric Disorder

The RO denied service connection for an acquired psychiatric 
disorder in June 1997, and notified the Veteran of the 
decision that same month.  The rating decision was not 
appealed and that decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104.  The matters under consideration in this 
case at that time were whether the claimed acquired 
psychiatric disorder manifested in service, and whether the 
currently diagnosed acquired psychiatric disorder was related 
to the Veteran's military service.  In order for the 
Veteran's claim to be reopened, evidence must have been 
presented or secured since the June 1997 rating decision 
which is relevant to, and probative of, these matters.

The evidence of record at the time of the June 1997 rating 
decision relevant to the Veteran's claim for service 
connection included his service treatment records, the August 
1992 VA general medical examination report; VA outpatient 
treatment records dated from July 1992 to May 1993, and in 
April 1997; and VA inpatient treatment records dated in March 
1993, October 1996 to November 1996, February 1997 to June 
1997, and in March 1998.  The additional evidence added to 
the record since the April 1997 rating decision includes VA 
outpatient treatment records dated from November 2005 to May 
2006, from July 2006 to August 2006.

The RO denied the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder in June 1997, 
and at that time, there was no evidence that the claimed 
disorder first manifested in service, or that it was related 
to service.  That continues to be the case.  The only 
pertinent evidence subsequent to the last final rating 
decision is an August 2006 initial mental health clinic 
record, in which the Veteran reported depression related to 
coping with his chronic pain, sleep interference, paranoia, 
and auditory hallucinations.  His history of multiple 
inpatient admissions for mental health treatment between 1988 
and 2000, as well as his history of schizoaffective disorder 
and alcohol abuse, were also noted.  However, this record 
neither reflects an acquired psychiatric disorder first 
manifested in service, or relates the currently diagnosed 
disorders to service.

Accordingly, although this evidence is "new," as it had not 
been previously considered by VA, it is not "material" as 
it does not raise the reasonable possibility of 
substantiating the Veteran's claim.  The Board thus finds 
that new and material evidence has not been submitted to 
reopen the issue of an acquired psychiatric disorder since 
the June 1997 rating decision.  As new and material evidence 
to reopen a finally disallowed claim has not been submitted, 
the benefit of the doubt doctrine is not applicable.  Annoni, 
5 Vet. App. at 467.  Thus, the decision remains final, and 
the appeal is denied.




Low Back Disorder

The RO denied service connection for a low back disorder in 
April 1997, and notified the Veteran of the decision that 
same month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matter under consideration in this case at that time was 
whether there was a nexus, to include continuity of 
symptomatology, between the Veteran's military service and 
his currently diagnosed back disorder.  In order for the 
Veteran's claim to be reopened, evidence must have been 
presented or secured since the April 1997 rating decision 
which is relevant to, and probative of, this matter.

The evidence of record at the time of the April 1997 rating 
decision relevant to the Veteran's claim for service 
connection included his service treatment records, the August 
1992 VA general medical examination report, and VA outpatient 
treatment records dated from July 1992 to May 1993, and in 
April 1997.  The additional evidence added to the record 
since the April 1997 rating decision includes VA outpatient 
treatment records dated from November 2005 to May 2006, from 
July 2006 to August 2006, and in January 2007; and the April 
2007 VA spine examination report.

The RO denied the Veteran's claim for entitlement to service 
connection for a low back disorder in April 1997, and at that 
time, there was no evidence that there was a nexus, to 
include continuity of symptomatology, between the Veteran's 
military service and his currently diagnosed back disorder.  
However, two opinions as to the relationship between the 
Veteran's currently diagnosed back disorder and his military 
service are of record; one was provided by a VA medical 
professional in January 2007, and other given at the April 
2007 VA spine examination.  Without addressing the merits of 
these opinions, it appears that both discuss whether a nexus 
exists between the Veteran's military service and his 
currently diagnosed back disorder. 

Accordingly, this evidence is "new," as it had not been 
previously considered by VA, and it is "material" as it 
raises the reasonable possibility of substantiating the 
Veteran's claim.  On this basis, the Board thus finds that 
new and material evidence has been submitted, and the claim 
is reopened.  In April 2007, the RO reopened the Veteran's 
claim and adjudicated it on the merits.  Applicable law and 
regulations were discussed and adequate reasons and bases for 
the determination were provided.  See April 2007 Supplemental 
Statement of the Case.  Thus, the Veteran will not be 
prejudiced by the Board's de novo review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection Claim

In this case, the Veteran contends that as a result of an 
inservice motor vehicle accident, he sustained a low back 
injury that has caused low back pain ever since.  Moreover, 
the Veteran asserts that his currently diagnosed degenerative 
joint disease and degenerative disc disease of the lumbar 
spine are related to that inservice motor vehicle accident. 

As previously noted, establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show that he reported 
back pain in November 1980 after injuring his back playing 
football.  The emergency room report following the Veteran's 
April 1981 motor vehicle accident notes complaints of left 
shoulder pain and neck pain.  The diagnosis was muscle 
strain, and the Veteran was prescribed medications, a 
cervical collar, a shoulder sling, and a heat pack.  The 
remainder of the Veteran's service treatment records, to 
include his June 1983 service separation examination and his 
later September 1987 examination for entrance into the 
Reserves, are devoid of any abnormal low back clinical 
findings or diagnoses of a low back disorder; on the June 
1983 and September 1987 subjective reports of medical 
history, the Veteran denied experiencing recurrent back pain.

The first postservice evidence of a back disorder is dated in 
July 1992.  At that time, the Veteran reported having 
experienced low back pain since his inservice motor vehicle 
accident, but that it had recently increased and was 
accompanied by numbness and tingling in his bilateral lower 
extremities.  July 1992 x-rays of the thoracic and lumbar 
spine, as well as an electromyelogram were normal; a 
diagnosis of chronic back pain was made.  During an August 
1992 neurologic evaluation, the Veteran indicated that he had 
minimal low back discomfort until approximately 5 months 
prior, when "for no apparent reason" he developed severe 
low back pain, which forced him to discontinue work as a 
carpenter.  There were no abnormal neurologic clinical 
findings on examination.  At the August 1992 VA examination, 
the Veteran reported that he had been "doing fairly well" 
with his low back until approximately 1.5 months prior, when 
he was working as a carpenter and bent over to pick up a 
piece of wood, resulting in severe sudden low back pain.  
After a physical examination, the Veteran was diagnosed with 
lumbosacral strain with right-sided sciatic neuritis.  Later, 
the Veteran again sought treatment at VA for back pain in 
November 2005; at that time, x-rays showed mild degenerative 
joint disease between the L4 and S1 vertebrae, with no 
evidence of fracture or "diskitis."  A January 2006 
multiresonant imaging test (MRI) showed both degenerative 
joint disease and degenerative disc disease of the lumbar 
spine from L4-S1; lumbar spondylosis and degenerative disc 
disease was diagnosed in May 2006.

Two opinions exist with respect to the Veteran's low back 
disorder and its relationship to his military service.  In 
January 2007, a VA medical professional noted that the 
Veteran reported his inservice motor vehicle accident, which 
caused neck pain, and that he had subsequently developed 
chronic back pain.  She concluded that the Veteran's history 
of motor vehicle accident in service was likely a cause of 
the lumbar spine degeneration.  Conversely, the April 2007 VA 
examiner concluded that based on his review of the Veteran's 
claims file, the Veteran's inservice motor vehicle accident 
resulted primarily in neck pain, but also by a soft tissue 
injury to his low back.  The examiner found that although the 
Veteran has had chronic back pain for some time, representing 
degenerative disease of the lower lumbosacral spine, based on 
the Veteran's history, the degenerative changes had no 
relationship to the trauma.  Rather, the changes were a 
disease resulting from the aging process.  Therefore, the 
examiner concluded, it was less likely than not that his 
current lumbar disease was related to his inservice motor 
vehicle accident.  

The evidence of record does not show that the Veteran's low 
back disorder is related to service.  At the outset, the 
Veteran has repeatedly stated that he has experienced low 
back pain since his inservice motor vehicle accident, and 
especially since July 1992.  However, the existence and 
severity of that pain, at least prior to 1992, is not 
supported by the evidence of record.  Indeed, as noted above, 
the Veteran did not report experiencing back pain at the time 
of the April 1981 motor vehicle accident, or at any time from 
then until his June 1983 service separation examination.  
Moreover, on the June 1983 and September 1987 reports of 
medical history, made at his service separation and later 
entrance into the Reserves, he denied experiencing recurrent 
back pain.  Therefore, while the Veteran's observations of 
his low back pain prior to 1992 are competent lay evidence, 
they are not considered more than minimally credible in this 
regard as they are contradicted by the objective evidence of 
record.  

Additionally, the April 2007 VA examiner's opinion is more 
probative than that made in January 2007 by the VA medical 
professional.  The VA examiner made a complete review of the 
Veteran's claims file.  Although a review of the claims file 
alone would not make that opinion more competent or 
persuasive, the rationale provided by the April 2007 VA 
examiner is consistent with other objective evidence of 
record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  The VA medical professional's January 2007 opinion 
provides, as its rationale, only the fact that the Veteran 
had an inservice motor vehicle accident and relied on his 
subjective report of continuous low back pain since that 
time, which as noted above, is of questionable credibility.  
Moreover, it does not consider the fact that there was no 
back injury found on x-ray at the time of the motor vehicle 
accident, or that a post service work-related incident was 
noted at the August 1992 VA examination.  In 1992 although a 
diagnosis of lumbosacral strain was made, x-rays of the 
lumbar spine and neurological findings were normal.  The 
April 2007 VA examiner's opinion considers the Veteran's 
admission that he did not have back pain for at least a year 
following service, notes the fact that there was no back 
injury found on x-ray at the time of the motor vehicle 
accident, and addresses the difference between the likely 
injury at the time of the motor vehicle accident (soft 
tissue) and the current disorder (degenerative changes likely 
due to aging).  For this reason, the April 2007 VA examiner's 
opinion is afforded more probative weight than the VA medical 
professional's January 2007 opinion.  Accordingly, service 
connection for a low back disorder is not warranted.

Because the probative and persuasive evidence of record does 
not relate the Veteran's back disorder to his military 
service, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
April 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
Veteran was notified of the regulations pertinent to claims 
to reopen based on the submission of new and material 
evidence, and of the specific evidence required to reopen, in 
that April 2006 letter.  See Kent v. Nicholson, 20 Vet. App 1 
(2006).  Moreover, the Veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating in a March 2006 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  A VA examination 
was provided with respect to whether new and material 
evidence has been submitted to reopen the issue of service 
connection for a low back disorder in April 2007; the Veteran 
has not argued, and the record does not reflect, that this 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Moreover, a VA examination was not conducted with 
respect to the Veteran's claim to reopen the issue of whether 
new and material evidence has been submitted to reopen the 
issue of service connection for a right wrist disorder and 
for an acquired psychiatric disorder, as VA is not required 
to obtain an examination for a claim to reopen a finally 
decided decision.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

New and material evidence not having been received, the 
appeal to reopen the Veteran's claim for entitlement to 
service connection for a right wrist disorder is denied.

New and material evidence not having been received, the 
appeal to reopen the Veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder is 
denied.

New and material evidence having been received, the issue of 
entitlement to service connection for a low back disorder is 
reopened, and to that extent only, the appeal is granted.

Service connection for a low back disorder is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


